Title: Thomas Jefferson to Nathaniel H. Hooe, 16 January 1811
From: Jefferson, Thomas
To: Hooe, Nathaniel H.


          
            Sir
            Monticello Jan. 16. 11.
          
           Mr Shoemaker has failed in delivering me the boat load of flour promised, but has just given me an order on Richmond for 250. D. the  paiable the 30th inst. which I inclose by this post to Gibson and Jefferson to recieve and remit the money to you the bank of Fredericksburg subject to the order of Mrs Dangerfield or yourself, which I trust will not fail to be done. accept the assurances of my esteem & respect. 
          
            Th:
            Jefferson
         